DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election of claims 1-12, 29-33 in the reply filed on 11/10/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 13-28 and 34-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/10/2021.
	Claims 1-12 and 29-33 are under examination.  The examiner appreciates the correction of the claims in group I to include an inadvertently overlooked claim.
	This application is a National Stage application under 35 USC 371, of PCT/US16/64984.  The examiner has reviewed all PCT-related filings including the written opinion and search report.
	A certified copy of the priority document has been provided by the International Bureau.
	Three separate appendices to the specification have been filed (A-C).  Applicant may wish to review these in PAIR to ensure each word is legible and all desired data is readable.
	Amendments to the specification, the CRF and the statement regarding new matter, all required for the sequence rules, have been entered.
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or 
	The drawings as filed appear suitable for examination.  However, the text and legibility of Figures 3 and 4 are poor, and it is difficult to determine what is to be discerned from these Figures.  A review in PAIR is recommended to ensure all desired detail is readable and interpretable.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
	Similarly, the listing of references in the International Search Report is not a proper information disclosure statement on its own.  Further, no copy or list of the references identified by the ISR or Written Opinion is present in the Application.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 and 29-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of mental steps, mathematic concepts, organizing human activity, or a natural law without significantly more. 

(1) Are the claims directed to a process, machine, manufacture or composition of matter?
(2A)(1) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (“Prong One”)?
(2A)(2)  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two”)?
(2B) If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

With respect to step (1): yes the claims recite methods of classification, and computer systems for carrying out the methods.
With respect to step  (2A)(1) The claims are directed to the natural law of analyzing naturally occurring sequence information and determining a naturally occurring strain designation, or identification of a profile of microbe strains. The claims also recite an abstract idea. This is the comparison of sequence information from a sample to sequence information of a reference. "Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04).  
Abstract ideas include mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information. (MPEP 2106.04(a)(2). Laws of nature or natural phenomena include naturally occurring principles/ relations that are naturally occurring or that do not have markedly different characteristics compared to what occurs in nature (MPEP2106(b)).
	Claims 1, 5, 29 and 31 are independent. Claims 1, 29 and 31 recite similar limitations, only claim 1 is quoted here for clarity.
	Mental processes recited in claim 1:

“and identifying said first microbe at any one of a strain level and a sub-strain level based on said comparing” (mental step of identifying or classifying a particular phenotype: a strain or sub-strain designation).
Mental processes recited in claim 5:
“analyzing said at least one microorganism within said sample based upon said nucleic acids sequences obtained;” (mental step of judging data, or comparing data, or considering an aspect of data)
“and determining a profile of said microbiome based on said analyzing.” (Mental step of classifying data, or identifying a particular set of phenotypes based on the sequence analysis.)
Claim 29 has the same initial mental processes as claim 1, and this additional limitation: “determining potential microbial contamination in the sample based upon said analyzing method;” (mental process of judging the presence of a particular microbe as “contamination” or comparison of the analyzed data to a list of contaminants.)
Claim 31 recites the following limitations:
“analyzing data comprising measurement of a microbiome profile from a fermentation sample obtained from at least one of a fermentation process and an environment, wherein the microbiome profile comprises at least one marker selected from at least one microbe; and determining any one of a presence and an absence of a contamination in the fermentation sample based upon said analyzing of said data”  (mental steps of analyzing and judging data of a profile, and mental steps of determining a presence or absence of contamination by observing the results of the analysis, and judging whether they indicate contamination.)
law of nature include:
	Using the naturally occurring presence of certain genes in a sample to classify or identify a naturally occurring phenotype or strain designation or group of phenotypes is a genotype/ phenotype relationship that is not markedly different from the relationship that exists in nature.
	Hence, the claims explicitly recite elements that, individually and in combination, constitute abstract ideas.  
With respect to step 2A(2):  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d).  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The claimed additional elements are analyzed to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim fails to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
Claims 1, 5 and 29 recite the additional element that is not an abstract idea: 
“obtaining a nucleic acid sequence of: at least one of a small subunit (SSU) of a ribosomal ribonucleic acid (rRNA) and an internal transcribed spacer (ITS); and a single copy marker gene, of a first microbe;”
 “obtaining nucleic acids sequences of: at least one of a 16S rRNA ribosomal subunit and an internal transcribed spacer (ITS); and a marker gene, from at least one microorganism in the sample;” 
“receiving data comprising measurements of a microbiome panel from a sample” and 

Data gathering steps are not an abstract idea, they are extra-solution activity, as they collect the data needed to carry out the abstract idea.  Data gathering does not impose any meaningful limitation on the abstract idea/ natural law, or how the abstract idea/ natural law is performed.  Data gathering steps are not sufficient to integrate an abstract idea into a practical application. (MPEP 2106.05(g).
	Claim 29 also recites the additional non-abstract element of  “a computer system” comprising a memory unit, and instructions for various processes. The system is assumed to also comprise routine elements such as input/output elements, displays, processors, memory, etc. Claim 31 recites computer readable medium comprising instructions.
	The claims do not describe any specific computational steps by which the “computer system” performs or carries out the abstract idea/natural law, nor do they provide any details of how specific structures of the computer are used to implement these functions in a nonroutine way.  The claims require nothing more than a generic computer to perform the functions that constitute the abstract idea/ natural law.  Hence, these are mere instructions to apply the judicial exception using a computer, and therefore the claim does not recite integrate that exception into a practical application. (see MPEP 2106.05(f)).
	Dependent claims 2-4, 6-12 and 30, 32-33 have been analyzed.  Dependent claims 8, 10-12, 32-33 are directed to further abstract limitations.  Additional abstract limitations cannot provide integration of a judicial exception into a practical application as they are a part of that 
	None of these dependent claims recite additional elements which would integrate a judicial exception into a practical application.
	In combination, the additional elements of data gathering steps and a computer system do not integrate the judicial exception(s) into a practical application.  The computer system is recited generically, and the purpose of the system is to analyze the gathered data. Data gathering does not impose any meaningful limitation on the abstract idea/ natural law, or how the abstract idea/ natural law is performed on the generic computing system.
	Finally, the (2B) analysis. Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are probed for a specific inventive concept.  The judicial exception alone cannot provide that inventive concept or practical application (MPEP 2106.05).  Identifying whether the additional elements beyond the abstract idea amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
	With respect to claims 1, 5 and 29: The additional element of data gathering does not rise to the level of significantly more than the judicial exception.  I5-Diagnostics (WO/2015170979), SUNGAWA et al (2013); Alkema (2015) and Sharon (2015) all cited in the International Search 
	With respect to claim 29 and 31:the computer related elements or the general purpose computer do not rise to the level of significantly more than the judicial exception.  I5-Diagnostics (WO/2015170979), SUNGAWA et al (2013); Alkema (2015) and Sharon (2015) all cited in the International Search Report all disclose general purpose computing elements, indicating that these computing elements are routine, well understood and conventional in the 
	Dependent claims 2-4, 6-12 and 30, 32-33 have been analyzed with respect to step 2B.  Dependent claims 8, 10-12, 32-33 are directed to further abstract limitations.  Additional abstract limitations cannot provide significantly more than a judicial exception as they are a part of that exception. Dependent claims 2-4, 6-7, 9 are directed to additional steps of data gathering, or aspects of the data collected.  These steps merely describe the data to be collected, or recite steps related to the data gathering.  These steps merely provide the data for the judicial exception and do not provide significantly more. Dependent claim 30 is directed to additional computer limitations. An output step or element on its own cannot provide significantly more than a judicial exception as it has no effect on how the judicial exception itself is performed.
	None of these claims provide a specific inventive concept, as they all fail to rise to the level of significantly more than the identified judicial exception.
	In combination, Data gathering steps, combined with either the abstract idea of comparing data, or the natural law of determining a naturally occurring phenotype, using a general purpose computer does not provide a specific inventive concept. Each element acts in the 
	For these reasons, the claims, when the limitations are considered individually and as a whole, are rejected under 35 USC § 101 as being directed to non-statutory subject matter.
NOTE: In response to this rejection, Applicant is encouraged to consider the following:
It is the integration of the judicial exception with a practical application that takes a judicial exception into the realm of being patent-eligible.  
If the claim is sufficiently computer-related and/or improves its otherwise relevant field, at least the following Federal Circuit opinions may be relevant to an argument in this context: Enfish/TLI, McRO, BASCOM and Synopsys, but also see In re... Stanford (CAFC 3/11/2021, precedential).  
Since several of these opinions relate to inventions which were to some extent computer-related, arguments related to these opinions should clearly identify the particular field in which asserted improvement occurs in the claims.  These arguments generally rely on there being an "improvement" clearly on the record and in the independent claims.  The Examiner notes that the specification sets forth certain data gathering steps as being nonroutine, novel, or nonconventional; the specific inclusion of one or more of these specifically identified nonroutine steps may provide such an improvement, pending final analysis of the relevant art.  Similarly, certain combinations of computer-implemented steps are asserted in the specification to be nonroutine or nonconventional, or specifically designed to provide a specific result.  Inclusion of all the necessary and sufficient steps for obtaining an improvement may provide that improvement, pending final considerations.  It is noted that the independent claims lack such nonroutine or unconventional aspects currently.

As further examples, the argument may explain cause and effect leading to the improvement or may include evidence comparing a claimed result to conventional results.  Arguments and evidence may be extrinsic to the original disclosure, including references available after the priority date, as long as it is clear that an argument applies to all embodiments of a properly supported claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 29-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The metes and bounds of claim 1 are unclear.  In the preamble of claim 1, the limitation states that it is a method of classifying one or more microbes of a sample, however, steps are present only for the identification of a single microbe.  Further, the final step is a step of 
	Further in claim 1, the claim fails to specifically set forth or particularly claim how the nucleic acid sequence data is obtained.  It is unclear from the first step whether a “wet step” or laboratory method is required (actually performing a sequencing reaction or amplification, etc), or whether the nucleic acid sequence data can be obtained from previously performed experiments, as in from a database.  In either case, it is nucleic acid sequence data that is ultimately obtained, in order to compare it to reference sequence data, and identify the microbe.  Merely stating “nucleic acid sequence” appears to encompass isolated nucleic acids.
	Further in claim 1, it is unclear if data for all three identified genomic regions (SSU of an rRNA, ITS, single copy marker gene) are required: the phrasing “at least one of…and…and” can read as one selects one of the first two, and then the third (two sequence data files required), or all three are required.
	Further in claim 1, the metes and bounds of the “comparing” step are unclear.  The claim fails to particularly point out and distinctly claim the type of comparison to be made (sequence similarity, sequence identity, molecular weight, restriction enzyme sensitivity are all aspects of a nucleic acid that can be compared to another).  Further, there is no clear linkage between a result of a comparison, and a positive or negative identification of a given microbe.  Currently claim 1 identifies a microbe “based on” the result of the comparison, but this provides no particular limits or boundaries as to when the comparison results in an identification of a given microbe or it does not.  Claim 29 is similarly indefinite for the same reasons. 

	The metes and bounds of claim 5 are unclear.  In the preamble, the method is for the profiling of a microbiome, however only a single microbe appears to be identified through the steps of claim 5.  A “microbiome,” according to NIH National Human Genome Research Institute, is defined as “the specific collection of microorganisms (such as fungi, bacteria and viruses) that exist in a particular environment. The word is often used to describe the community of microorganisms that live in or on the human body (e.g., in the stomach or on the skin).”  Therefore to determine a profile of a microbiome, more than a single microbe identification appears to be necessary.  CDGenomics describes microbiome profiling as a set of experiments performed on a microbial community found in or on a sample, wherein the types and abundances of the various microbes can be determined, along with phylogenetic views of the community composition, variants can be identified, transcribed genes and active pathways can be explored, and metabolite profiles, protein expression and RNA can all be examined etc.  Clearly a profile of a community of microorganisms would require the classification or identification of a multiplicity of microbes.  It is further unclear what data is to make up the “profile”- whether only the strain or sub-strain is required, or whether other data such as abundance, or variants, or phylogenetic information make up the “profile.”
	Further in claim 5, the claim fails to specifically set forth or particularly claim how the nucleic acid sequence data is obtained.  It is unclear from the first step whether a “wet step” or data that is ultimately obtained, in order to compare it to reference sequence data, and thus provide a profile of the microbe.  Merely stating “nucleic acid sequence” appears to encompass isolated nucleic acids.
	Further in claim 5, it is unclear if data for all three identified genomic regions (16S rRNA, ITS, single copy marker gene) are required: the phrasing “at least one of…and…and” can read as one selects one of the first two, and then the third (two sequence data files required), or all three are required.
	Further in claim 5, the metes and bounds of the “analyzing” step are unclear.  The claim fails to particularly point out and distinctly claim the type of analysis to be made (sequence similarity, sequence identity, molecular weight, restriction enzyme sensitivity are all aspects of a nucleic acid that can be analyzed).  Further, there is no clear linkage between a result of an analysis, and a positive or negative identification of a given microbe.  Currently claim 5 identifies a microbe “based on” the result of the analysis, but this provides no particular limits or boundaries as to when the analysis results in an acceptable profile of a given microbe or it does not.  
	Claim 7 does not appear to be further limiting of claim 5.  The origin of the sample does not change any step performed in claim 5 as written.  It is merely describing from where the sample was obtained.  As written it is not a positive active limitation of the claim such that fermentation is actually happening within the claimed process.

	The metes and bounds of claim 9 are unclear.  Claim 9 depends from claim 5, which can be interpreted as strictly a computer based method, acting on previously stored sequence data.  As such it is entirely unclear how to add the “wet steps” of pooling libraries, and providing multiple sets of primers for sequencing to a computer implemented data analysis method.  This relates to the indefiniteness of claim 5 in the initial step of obtaining nucleic acid sequences, or sequence data.  Further, it is unclear how the intended use of “for sequencing…in a single sequencing implementation thereof” affects the limitations of claim 9.  As written, no sequencing reaction is actually performed, merely primers that are useful for that process are provided.
	The metes and bounds of claim 10 are unclear.  As claim 10 depends directly from claim 5, it is unclear how a sample profile is to comprise up to 800 microbes, when only a single microbe is identified/ profiled by claim 5.  No iteration, or multiplex process which is capable of profiling 800 different microbes is present in claim 5 or claim 10.  It is entirely unclear how Applicant intends claim 5 to be repeated or multiplexed to achieve this goal.
accuracy of a measurement system is the degree of closeness of measurements of a quantity to that quantity's true value. The precision of a measurement system, related to reproducibility and repeatability, is the degree to which repeated measurements under unchanged conditions show the same results… The accuracy and precision of a measurement process is usually established by repeatedly measuring some traceable reference standard… Accuracy is also used as a statistical measure of how well a binary classification test correctly identifies or excludes a condition. That is, the accuracy is the proportion of correct predictions (both true positives and true negatives) among the total number of cases examined.”  Claim 5, even as read with the limitations of claim 11, does not provide sufficient information to determine any measurement of accuracy.
	The metes and bounds of claim 12 are unclear.  Claim 12 modifies claim 5.  As set forth above, claim 5 can be interpreted as a wholly computer implemented method which does not perform any experimental or “wet” steps.  As such, employing “one or more long read sequencing platforms” does not properly modify any limitation of claim 5.  Claim 12 does not set forth where in the method the platform is to be “employed” or how that affects any other step of claim 5.  
	Further in claim 29, the metes and bounds of the “instructions” for performing the analysis of microbes are unclear.  The listed instructions do not set forth how the nucleic acid 
	The metes and bounds of claim 31 are unclear.  The metes and bounds of the various “instructions” in claim 31 for performing the analysis of microbes are unclear.  The listed instructions do not set forth how the measurements are obtained (and how the computer system is to perform any wet steps); the listed instructions do not set forth the type of measurement to be made, how to analyze those measurements to achieve the desired goals.  The claim does not set forth at what point a microbe is identified to be “contamination”.  In a fermentation process, some microbes are intentional, and not contamination.  The claim fails to set forth how to identify contaminants for the desired goals.  It is entirely unclear what instructions for what exact method steps are being claimed.  
	The metes and bounds of claim 32 are unclear.  Claim 32 recites a variety of generic machine learning algorithm types, but fails to set forth how any information from claim 31 is to 
	Similarly, the metes and bounds of claim 33 are entirely unclear.  The claim fails to set forth how to use any of the machine learning algorithms to “facilitate selection of one or more microbes” and “transform underlying measurements thereof into a score or probability” which somehow relates to “grape quality, wine quality, contamination, treatment response and/or classification of organic soil status”.  No previous claim has collected any measurements related to any of the possible aspects of a sample or profile.  It is entirely unclear how to use the data of claim 31, and the broadly recited algorithms, to achieve any of these goals. While claims are read in light of the specification, limitations from the specification cannot be read into the claims.
	NOTE: applicant is encouraged to include all the necessary and sufficient limitations for carrying out the desired method clearly in the independent claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, and 10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Das et al. (2014).
	Das, S. et al (2014) Understanding molecular identification and polyphasic taxonomic
approaches for genetic relatedness and phylogenetic relationships of microorganisms. Journal of Microbiological Methods 103:80-100.
	Das provides a review of molecular identification and taxonomic approaches for measuring microbiome diversity, as well as genetic relatedness.  Das sets forth why molecular methods of identification should be performed and what genes or gene types should be used, depending on the experimental premise.  
	With respect to independent claim 1, Das provides: 1) obtaining sequence data for small subunits of rRNA at section 3. Particularly 16S or 18S rRNA: “16S rRNA gene is the primary gene target for identification of bacteria as the gene sequences contain conserved, variable and hypervariable regions.” (see also section 4.1.1). Das also provides 2) obtaining sequence data for single copy marker gene(s) in Section 3. “Genetic markers such as DNA metabolic enzyme gyrA and gyrB are also important for identifying microbial diversity in the environment. rpoA, rpoB, rpoC, rpoD are also conserved genes in the ribosomal region effectively used as molecular markers. Genes for DNA repair mechanisms like recA and recN present in maximum microbial genera have high sequence similarity and are feasible markers in molecular identification… dnaJ gene is used as a molecular marker for alpha-proteo bacteria for molecular diversity analysis….Many other genes which are used as molecular markers to study the diversity of different groups of microorganisms are: gapA for Escherichia coli and Mycoplasma gallisepticum, pyrH for classifying Vibrio vulnificus and Vibrio sp., luxABE gene for Aliivibrio logei, Aliivibrio salmonicida and Photobacterium mandapamensis, ectBC for classifying Halomonas variabilis and Halomonadaceae, dnaA for Mycobacterium sp. and Rhizobium meliloti, pheS for classifying Enterococcus sp. and Lactobacilli and dnaK gene for Ensifer sp., Sinorhizobium and Nitrosomonas europaea.”
	Das notes that comparing sequence data for an SSU of an rRNA (Section 4.1.1), and a single copy marker gene (4.1.3) to reference sequence data for various microbes leads to the identification of the microbe, or classification of the microbe in the sample. (Section 3, Section 4).  Microbes that have identical 16S subunit sequence data can often be differentiated by single copy marker gene analysis.  “The greatest advantage of using gyrB sequences in identification practices is that, the average base substitution rate of 16S rRNA gene is 1% per 50 million years, whereas, the rate is estimated to be 0.7–0.8% per one million years in the case of gyrB. Hence, those species having completely identical 16S rDNA sequences can be differentiated using gyrB gene sequences in addition to the 16S rDNA sequence data.” (Section 4.1.3). As such claim 1 is anticipated.  Das further discloses ITS sequence data for fungal identification at section 4.5.1, Fig 4.
	With respect to claim 2, 16S rRNA sequence data is specifically provided (Section 4.1.1).
	With respect to claims 3-4, Das discloses at least one of the microbes from claim 3, and multiple microbes from claim 4. (Table 3)
	With respect to claim 5, Das provides profiling a microbiome sample, wherein nucleic acid sequence data for 16S rRNA are obtained, as well as sequence data for “a marker gene” in the same places as for claim 1. Das also provides obtaining isolated or amplified nucleic acids of 16S rRNA and a marker gene at Section 4, and the analysis is the molecular weight of the PCR 
	With respect to claim 6, Das discloses at least pathogenic microorganisms and commensal microorganisms (throughout).
	With respect to claim 7, Section 4.5, sequence –based techniques for fungi, disclose microbes involved in fermentation. (yeasts, molds, etc.)
	With respect to claim 8, Das uses 16S rRNA sequence data in combination with single copy marker sequence data to identify prokaryotic species boundaries, and permit a measure of microbial diversity.  Fig 8, Fig 2, Sections 3-4, Table 3, Fig 4, Section 6, etc.
	With respect to claim 10, Das determines profiles having any number of microbes.  (Sections 3, 4, 6).
	With respect to claim 11, Das discloses a variety of accuracy levels for the separation of various closely related microbes.  One example is 4.1.3, where the measurement is a PCR product, and the accuracy is high.
	With respect to claim 12, Das teaches several uses of sequencing platforms including long read (Tag-encoded FLX-amplicon pyrosequencing; bTEFAP, bacterial tag encoded FLX titanium amplicon pyrosequencing;, Fig 2, )

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Schoch et al (2012).
	Schoch, C. L. et al. (2012) Nuclear ribosomal internal transcribed spacer (ITS) region as a universal DNA barcode marker for Fungi. PNAS 109:16 6241-6246.

	With respect to claim 2, a SSU disclosed by Schoch is an 18S rRNA. p6241:” The 18S nuclear ribosomal small subunit rRNA gene (SSU) is commonly used in phylogenetics, and although its homolog (16S) is often used as a species diagnostic for bacteria (18), it has fewer hypervariable regions.” 
With respect to claims 3-4 Schoch focuses on fungi, and discloses microbes falling within the fungal list of claim 4.

Claim(s) 1-12 and 29-33 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Zengler (US 2016/0376627 A1, 12/29/2016, having priority to 6/25/2015).
Zengler, K. et al. US 2016/0376627 A1, 12/29/2016, having priority to 6/25/2015: Methods, apparatuses and systems for analyzing microorganism strains from complex 
Zengler provides methods of identifying or classifying one or more microbes in a sample.  Zengler provides obtaining nucleic acid sequences of 1) 16S rRNA [0031, 0073, 0166], 2) a “unique marker” such as a single copy marker gene [0042, 0072-4, 0166-7], and 3) ITS sequences [0075, 0166].  The single copy marker gene RPOB1 is also disclosed [0077].  Nucleic acid sequencing is disclosed at [0083-0090] and includes long read platforms.  Comparison of the sequences or the sequence data to reference databases is disclosed at [0074, 0141-0148]. Other means of obtaining the nucleic acids include RT-PCR, microarray, etc. [0094-0097].  Classification/ identification of the one or more microbes is disclosed at [0109-0122, 0160].  As such, claim 1 is anticipated.
With respect to claim 2. 16S rRNA is disclosed at multiple places, including [0031, 0073].
With respect to claims 3-4, Zengler provides bacteria, fungi and other microbes, including many from claim 4. (Throughout, and [0004, 0041, 0058-0060, 0154].) 
With respect to claim 5, Zengler provides profiling a microbiome of a sample, by obtaining 1) 16S rRNA sequences,2) sequences of a “unique marker” such as a single copy marker gene such as RPOB1, and 3) ITS sequences.  These sequences can be analyzed through several methods, including sequencing, RFLP, SSCP, RT-PCR, microarray, NASBA etc [0083-0106]. Various measurements can be taken through these processes. A profile of the microbiome is then determined based on the analysis, and can be printed out. The profile can contain microbiome counts, microbiome diversity etc. [0200-0214, Example 5, etc.]

With respect to claim 7, samples from cow gut are fermentation samples, and undergoing a fermentation process.
With respect to claim 8, Zengler provides obtaining nucleic acid sequences of 1) 16S rRNA [0031, 0073, 0166], 2) a “unique marker” such as a single copy marker gene [0042, 0072-4, 0166-7], and 3) ITS sequences [0075, 0166].  The single copy marker gene RPOB1 is also disclosed [0077]. The results can be used in classification and network analysis of the boundaries between species, and permit identification at a strain level.  [0109, 0120-0134].
With respect to claim 9, prepared libraries are disclosed. [0140-0142] Primers are disclosed throughout.  
With respect to claim 10, in the experiment disclosed in 0147-0148 identifyied 702 strains in one cDNA library, and 1140 in another.
With respect to claim 11, varying levels of accuracy are obtained based on the particular aspects measured (throughout [0146]).
With respect to claim 12, Zengler indicated long read sequencing platforms can be used. [0083-0090].
With respect to claim 29: Zengler provides computer systems [0175] which comprise memory to receive gathered data, processors, inputs, outputs, and other routine computer system components [0124-0134, Fig 3, 0174-0177 et al.]  Zengler provides computer systems with instructions for obtaining a nucleic acid sequence data file of 1) 16S rRNA; 2) a single copy marker gene and 3) an ITS region as disclosed for claims 1 and 5.  Raw sequence analysis is disclosed beginning at [0141-0146].  These nucleic acids can be analyzed through instructions 
With respect to claim 30, reports can be generated as desired be it display or printing.
With respect to claim 31, computer program products for analyzing nucleic acid sequence data, and metadata of a microbiome of a sample from a fermentation process or an environment are disclosed.  Fermentation processes such as within a cow gut [0051], and environmental samples such as soil [0003, 0052-0053].  Zengler provides instructions for obtaining a nucleic acid sequence data file of 1) 16S rRNA; 2) a single copy marker gene and 3) an ITS region as disclosed for claims 1 and 5.  Raw sequence analysis is disclosed beginning at [0141-0146].  A profile of the sample can comprise one or more markers from at least one microbe. Determination of a qualitative metadata can be assessed as in 0013, 0143.
With respect to claims 32-33, Zengler provides data analysis through network methods, SVM, logistic regression [0109-0112, 0120-0122, , and provide a score related to at least presence or absence of a qualitative metadata [0116], a treatment response (chickens)  or a soil status, or an agricultural product (plant, fruit etc).

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Santamaria, M. et al. (2013) Reference databases for taxonomic assignment in  metagenomics. Briefings in Bioinformatics 13:6 682-695.
	 GWEON et al (2015) PIPITS: an automated pipeline for analyses of fungal internal spacer sequences from the Illumina sequencing platform.  Methods in Ecology and Evolution 6: 973-980.  Computer implemented analysis of ITS sequence data to classify or identify fungal species. Provides databases of ITS reference sequences, and specific pipeline directions for sequence analysis.
	Hirose, N. et al. (2013) Ribosomal Internal Transcribed Spacer of Prototheca
wickerhamii Has Characteristic Structure Useful for Identification and Genotyping. PLOS One 8:11 e81223 (8 pages).
	Singh et al. (2014) Phylogenetic relationship of Trichoderma asperellum Tasp/8940 using Internal Transcribed Spacer (ITS) sequences. International Journal of Advanced Research 2:3 979-986. 18S rRNA, ITS, reference databases, etc.
	Stern (2012) Evaluating the Ribosomal Internal Transcribed Spacer (ITS) as a Candidate Dinoflagellate Barcode Marker. PLOS One 7:8 e42780 (12 pages). 
	Stoddard, S. et al. (2015) rrnDB: improved tools for interpreting rRNA gene abundance in bacteria and archaea and a new foundation for future development. Nucleic Acids Research 43: Database Issue D593-D598.  Multiple reference databases copy number information,  bioinformatics tools, etc.
Trichonympha and Trichomitopsis from the Hindgut of the Termite Zootermopsis angusticollis. PLOS ONE 8:3 e58728 (12 pages). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY K ZEMAN whose telephone number is 5712720723.  The examiner can normally be reached on 8am-2pm M-F.  Email may be sent to mary.zeman@uspto.gov if the appropriate permissions have been filed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571 272 9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/MARY K ZEMAN/Primary Examiner, Art Unit 1631